Case 2:16-cv-04109-AB-PLA Document 248-1 Filed 12/14/18 Page 1 of 9 Page ID #:6662




    1
    2
    3
    4
    5
    6
    7
    8
    9
                             UNITED STATES DISTRICT COURT
   10
                           CENTRAL DISTRICT OF CALIFORNIA
   11
                                   WESTERN DIVISION
   12
   13
      DISNEY ENTERPRISES, INC.;                Case No. 16-cv-04109-AB (PLAx)
   14 LUCASFILM LTD. LLC;
      TWENTIETH CENTURY FOX FILM               [PROPOSED] ORDER GRANTING
   15 CORPORATION; WARNER BROS.                PLAINTIFFS’ MOTION FOR
      ENTERTAINMENT INC.; MVL FILM             PARTIAL SUMMARY JUDGMENT
   16 FINANCE LLC; NEW LINE
      PRODUCTIONS, INC.; and TURNER
   17 ENTERTAINMENT CO.,                       Judge: Hon. André Birotte Jr.
   18              Plaintiffs,                 Date: January 18, 2019
                                               Time: 10:00 a.m.
   19        vs.                               Crtrm.: 7B
   20 VIDANGEL, INC.,
   21              Defendant.
   22
   23
   24
   25
   26
   27
   28

                                                                        [PROPOSED] ORDER
                                                                     16-CV-04109-AB (PLAX)
Case 2:16-cv-04109-AB-PLA Document 248-1 Filed 12/14/18 Page 2 of 9 Page ID #:6663




    1        Upon consideration of the briefs, arguments, and evidence in support of and
    2 opposition to the Motion of Plaintiffs Disney Enterprises, Inc., Lucasfilm Ltd. LLC,
    3 Twentieth Century Fox Film Corporation, and Warner Bros. Entertainment Inc. for
    4 Partial Summary Judgment (“Motion”); the Court HEREBY FINDS AND ORDERS
    5 as follows:
    6                                  MATERIAL FACTS
    7        1.     Plaintiffs have valid copyright registrations, registered within five years
    8 of first publication, for each of the seven representative works at issue in the
    9 Motion. Declaration of Kelly M. Klaus in Support of Plaintiffs’ Motion for
   10 Preliminary Injunction (“Klaus Decl. ISO PI”) Exs. E (Dkt. 31-5) (Frozen), V (Dkt.
   11 31-22) (Star Wars: The Force Awakens), BB (Dkt. 31-28) (Ice Age), and LL (Dkt.
   12 31-39) (Harry Potter and the Sorcerer’s Stone).
   13        2.     Plaintiffs have not authorized VidAngel to copy or stream (or otherwise
   14 exploit) their Copyrighted Works or to bypass or remove (or otherwise circumvent)
   15 the technological protection measures (“TPMs”) that control access to their
   16 copyrighted works on DVDs or Blu-ray discs (“Discs”). Declaration of Tedd
   17 Cittadine in Support of Plaintiffs’ Motion for Preliminary Injunction (“Cittadine
   18 Decl. ISO PI”) (Dkt. 28) ¶ 4; Declaration of Robert Schumann in Support of
   19 Plaintiffs’ Motion for Preliminary Injunction (“Schumann Decl. ISO PI”) (Dkt. 29,
   20 filed under seal) ¶ 13; Complaint (Dkt. 1) ¶¶ 1, 3.
   21        3.     VidAngel admits that it has offered each of the titles at issue in this
   22 Motion on its service. Declaration of Rose Leda Ehler in Support of Plaintiffs’
   23 Motion for Preliminary Injunction (“Ehler Decl. ISO PI”) (Dkt. 30, filed under seal)
   24 Ex. EE at Harmon Dep. Tr. 28:3-22; VidAngel, Inc.’s First Amended Answer (Dkt.
   25 77) ¶ 48.
   26        4.     Plaintiffs use CSS, AACS and BD+ to control access to their
   27 copyrighted works on Discs. Schumann Decl. ISO PI (Dkt. 29, filed under seal)
   28 ¶¶ 20, 27.
                                                  -1-
                                                                               [PROPOSED] ORDER
                                                                            16-CV-04109-AB (PLAX)
Case 2:16-cv-04109-AB-PLA Document 248-1 Filed 12/14/18 Page 3 of 9 Page ID #:6664




    1          5.    CSS, AACS and BD+ are TPMs that control access to copyrighted
    2 works on Discs. Schumann Decl. ISO PI (Dkt. 29, filed under seal) ¶¶ 20-34;
    3 Disney Enterprises, Inc. v. VidAngel, Inc., 869 F.3d 848, 853 (9th Cir. 2017).
    4          6.    VidAngel circumvents Plaintiffs’ TPMs by using “a commercially
    5 available software program to automatically allow read-access for the purpose of
    6 mounting the DVD [and Blu-ray] files for uploading onto a computer, in the process
    7 removing restrictions on DVD [and Blu-ray] encryption.” VidAngel, Inc.’s First
    8 Amended Answer (Dkt. 77) ¶ 120(b).
    9          7.    VidAngel copies the underlying digital files onto its computers and
   10 then saves additional copies on servers located around the country (to facilitate
   11 smoother streaming). Schumann Decl. ISO PI (Dkt. 29, filed under seal) ¶¶ 40-42;
   12 Ehler Decl. ISO PI”) (Dkt. 30, filed under seal) Ex. EE at Harmon Dep. Tr. 58:1-4;
   13 95:4-11; 127:6-20.
   14          8.    VidAngel uses the “master” ripped digital copies stored on servers to
   15 stream content to VidAngel’s users. Ehler Decl. ISO PI (Dkt. 30, filed under seal)
   16 Ex. EE at Harmon Dep. Tr. 90:18-22; 95:4-11; 130:20-131:17.
   17          9.    VidAngel’s CEO has stated that its purpose is to bring “popular movies
   18 and shows” to viewers who may, as he does for his family, want to watch that movie
   19 without certain “objectionable” content. Declaration of Neal Harmon in Support of
   20 VidAngel’s Opposition to Motion for Preliminary Injunction (“Harmon Decl. ISO
   21 Opp.”) (Dkt. 41-3) at ¶¶ 2-7.
   22          10.   VidAngel’s service is commercial. VidAngel, Inc.’s First Amended
   23 Answer (Dkt. 77) ¶ 41 (“VidAngel admits VidAngel sells copyrighted content”).
   24          11.   VidAngel’s survey showed that 49% of its users would have watched
   25 the same movie without a filter. Declaration of Allyson Bennett in Support of
   26 Plaintiffs’ Motion for Preliminary Injunction (“Bennett Decl. ISO PI”) (Dkt. 91) at
   27 Ex. E.
   28
                                                 -2-
                                                                             [PROPOSED] ORDER
                                                                          16-CV-04109-AB (PLAX)
Case 2:16-cv-04109-AB-PLA Document 248-1 Filed 12/14/18 Page 4 of 9 Page ID #:6665




    1                               CONCLUSIONS OF LAW
    2         1.    Summary judgment should be granted upon a showing that “there is no
    3 genuine dispute as to any material fact and the movant is entitled to judgment as a
    4 matter of law.” Fed. R. Civ. P. 56; see also Celotex Corp. v. Catrett, 477 U.S. 317,
    5 322 (1986); Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986).
    6         2.    The “law-of-the-case doctrine . . . can apply even when the issue arises
    7 from a preliminary-injunction ruling, particularly where legal conclusions have been
    8 made and no new evidence has been adduced.” Lone Star Sec. & Video, Inc. v. City
    9 of Los Angeles, 989 F. Supp. 2d 981, 989 (C.D. Cal. 2013) (citing Reed v. Town of
   10 Gilbert, Ariz., 707 F.3d 1057, 1067 (9th Cir. 2013)); see also Chinatown
   11 Neighborhood Association v. Harris, 33 F. Supp. 3d 1085, 1094 (N.D. Cal. 2014)
   12 (citing Ranchers Cattlemen Action Legal Fund United Stockgrowers of Am. v. U.S.
   13 Dep't of Agr., 499 F.3d 1108, 1114 (9th Cir. 2007)).
   14         3.    To prevail on their circumvention claim, Plaintiffs must prove that (1)
   15 they employ “technological measure[s] that effectively control[] access to a work
   16 protected” by copyright; and (2) VidAngel “circumvent[s]” those measures. 17
   17 U.S.C. § 1201(a)(1)(A).
   18         4.    A technological measure effectively controls access to a copyrighted
   19 work if, “in the ordinary course of its operation, [it] requires the application of
   20 information, or a process or a treatment, with the authority of the copyright owner,
   21 to gain access to the work.” 17 U.S.C. § 1201(a)(3)(B).
   22         5.    To circumvent is “to descramble a scrambled work, to decrypt an
   23 encrypted work, or otherwise to avoid, bypass, remove, deactivate, or impair a
   24 technological measure, without the authority of the copyright owner.” 17 U.S.C.
   25 § 1201(a)(3)(A).
   26         6.    The protection measures Plaintiffs use—CSS, AACS and BD+—“are
   27 encryption access controls” under the DMCA. Disney Enters., 869 F.3d at 863.
   28
                                                  -3-
                                                                                [PROPOSED] ORDER
                                                                             16-CV-04109-AB (PLAX)
Case 2:16-cv-04109-AB-PLA Document 248-1 Filed 12/14/18 Page 5 of 9 Page ID #:6666




    1        7.     VidAngel circumvents Plaintiffs’ access controls by “‘us[ing] software
    2 to decrypt’” those controls and is therefore liable under § 1201(a)(1)(A). Disney
    3 Enters., 869 F.3d at 863 (citing MDY Indus., LLC v. Blizzard Entm’t, Inc., 629 F.3d
    4 928 (9th Cir. 2011) and Universal City Studios, Inc. v. Corley, 273 F.3d 429, 444
    5 (2d Cir. 2001)).
    6        8.     To establish a claim for copyright infringement, Plaintiffs must show
    7 (1) that they own or have exclusive rights with respect to a copyrighted work and (2)
    8 a violation of “at least one exclusive right” of a copyright owner under § 106. A&M
    9 Records, Inc. v. Napster, Inc., 239 F.3d 1004, 1013 (9th Cir. 2001).
   10        9.     Certificates of registration issued by the Copyright Office create a
   11 presumption of copyright validity and ownership. 17 U.S.C. § 410(c).
   12        10.    Copyright registrations “are self-authenticating under Rule 902 of the
   13 Federal Rules of Evidence.” Classical Silk, Inc. v. Dolan Grp., Inc., No. CV-14-
   14 09224-AB (MRWx), 2016 WL 7638113, at *1, n.2 (C.D. Cal. 2016); see also Siegel
   15 v. Warner Bros. Entm’t Inc., 542 F. Supp. 2d 1098, 1121 (C.D. Cal. Feb. 2, 2008).
   16        11.    Plaintiffs have the exclusive right “to reproduce” their works “in
   17 copies.” 17 U.S.C. § 106(1).
   18        12.    VidAngel’s copying of Plaintiffs’ works from Discs onto computers or
   19 computer servers infringes Plaintiffs’ reproduction right. Disney Enters., 869 F.3d
   20 at 857 (citing MAI Sys. Corp. v. Peak Comput., Inc., 991 F.2d 511, 518 (9th Cir.
   21 1993) (“transferring digital files ‘from a permanent storage device to a computer’s
   22 RAM’ is ‘copying’ under § 106”)).
   23        13.    Plaintiffs have the exclusive right “to perform the copyrighted work
   24 publicly.” 17 U.S.C. § 106(4).
   25        14.    VidAngel’s streaming is a public performance because VidAngel
   26 “transmit[s]” “performance[s]” “of the work[s]” to members of “the public.” 17
   27 U.S.C. § 101 (definition of public performance and “to transmit”); Am. Broad. Cos.
   28 v. Aereo, Inc., 134 S. Ct. 2498 (2014); Warner Bros. Entm't, Inc. v. WTV Sys., 824
                                                -4-
                                                                              [PROPOSED] ORDER
                                                                           16-CV-04109-AB (PLAX)
Case 2:16-cv-04109-AB-PLA Document 248-1 Filed 12/14/18 Page 6 of 9 Page ID #:6667




    1 F. Supp. 2d 1003, 1006-07, 1010 (C.D. Cal. 2011); On Command Video Corp. v.
    2 Columbia Pictures Indus., 777 F. Supp. 787 (N.D. Cal. 1991).
    3         15.   Plaintiffs need only demonstrate that VidAngel violates one exclusive
    4 right, either reproduction or public performance. Disney Enters., 869 F.3d at n.13.
    5         16.   Where there are no disputed issues of material fact, the validity of a
    6 defendant’s fair use defense may be resolved on summary judgment. Worldwide
    7 Church of God v. Philadelphia Church of God, Inc., 227 F.3d 1110, 1115 (deciding
    8 question of fair use on summary judgment because there were not issues of material
    9 fact); see also Wright v. Warner Books, Inc., 953 F.2d 731, 735 (2d Cir. 1991) (the
   10 “mere fact that a determination of the fair use question requires an examination of
   11 the specific facts of each case does not necessarily mean that in each case involving
   12 fair use there are factual issues to be tried”); Clean Flicks of Colo., LLC v.
   13 Soderbergh, 433 F. Supp. 2d 1236, 1237 (D. Colo. 2006) (granting “partial
   14 summary judgment” on liability for copyright infringement claims and rejecting fair
   15 use defense); UMG Recordings, Inc. v. MP3.Com, Inc., 92 F. Supp. 2d 349, 353
   16 (S.D.N.Y. 2000) (same).
   17         17.   VidAngel makes commercial use of Plaintiffs’ works, and that use is
   18 presumptively unfair. Disney Enters., 869 F.3d at 861 (citing Leadsinger, Inc. v.
   19 BMG Music Publ’g, 512 F.3d 522, 530 (9th Cir. 2008)).
   20         18.   VidAngel’s use of Plaintiffs’ works is for the inherent “entertainment
   21 purposes” of those works. Disney Enters., 869 F.3d at 861 (citing Kelly v. Arriba
   22 Soft Corp., 336 F.3d 811, 819 (9th Cir. 2003)).
   23         19.   “Although removing objectionable content may permit a viewer to
   24 enjoy a film,” the use is not transformative because it “does not necessarily ‘add[]
   25 something new’ or change the ‘expression, meaning, or message’ of the film.”
   26 Disney Enters., 869 F.3d at 861 (citing Campbell v. Acuff-Rose Music, Inc., 510
   27 U.S. 569, 579 (1994)).
   28
                                                  -5-
                                                                               [PROPOSED] ORDER
                                                                            16-CV-04109-AB (PLAX)
Case 2:16-cv-04109-AB-PLA Document 248-1 Filed 12/14/18 Page 7 of 9 Page ID #:6668




    1        20.    A simple abridgement is not transformative, and is not protected by fair
    2 use. Penguin Random House LLC v. Colting, No. 17-CV-386 (JSR), 2017 WL
    3 3977000 at *8-9 (S.D.N.Y. Sept. 7, 2017).
    4        21.    VidAngel removes objectionable content, but this is not transformative.
    5 Disney Enters., 869 F.3d at 861; see also Clean Flicks of Colo., 433 F. Supp. 2d at
    6 1241; Penguin Random House, LLC, 2017 WL 3977000 at *9 (“the mere removal
    7 of adult themes does not meaningfully ‘recast’ the work any more than an airline’s
    8 editing of R-rated films so that they can be shown to children on a flight absolve the
    9 airline from paying a royalty.”)
   10        22.    The second fair use factor—“the nature of the copyrighted work”—
   11 weighs against finding fair use for VidAngel. Disney Enters., 869 F.3d at 860.
   12        23.    Plaintiffs’ movies and television shows are “squarely within the core of
   13 copyright protection.” Elvis Presley Enters. v. Passport Video, 349 F.3d 622, 629
   14 (9th Cir. 2003).
   15        24.    The third fair use factor—“‘the amount and substantiality of the portion
   16 used in relation to the copyrighted work as a whole’—weigh[s] against finding fair
   17 use” for VidAngel. Disney Enters., 869 F.3d at 860; PI Order at 13-15 (citing
   18 Campbell, 510 U.S. at 586; Elvis Presley Enters., 349 F.3d at 630; L.A. News Serv.
   19 v. Tullo, 973 F.2d 791, 798 (9th Cir. 1992); Arista Records LLC v. Myxer Inc., 2011
   20 U.S. Dist. LEXIS 109668 (C.D. Cal. Apr. 1, 2011)).
   21        25.    The fourth factor (market harm) asks, if the challenged use becomes
   22 “unrestricted and widespread,” would it “result in a substantially adverse impact on
   23 the potential market for the original.” Disney Enters., 869 F.3d at 861 (quoting
   24 Campbell, 510 U.S. at 590).
   25        26.    VidAngel’s use is commercial and non-transformative and therefore
   26 “the likelihood of market harm ‘may be presumed.’” Leadsinger, 512 F.3d at 531
   27 (citing Sony Corp. of Am. v. Universal City Studios, Inc., 464 U.S. 417, 451 (1984));
   28 see also Disney Enters., 869 F.3d at 861.
                                                  -6-
                                                                             [PROPOSED] ORDER
                                                                          16-CV-04109-AB (PLAX)
Case 2:16-cv-04109-AB-PLA Document 248-1 Filed 12/14/18 Page 8 of 9 Page ID #:6669




    1         27.   If VidAngel’s use has a neutral impact on market harm, VidAngel’s
    2 fair use defense fails because the other three fair use factors all weigh against the
    3 defense. Disney Enters., 869 F.3d at 861-62 (citing Leadsinger, 512 F.3d at 532)
    4 (where defendant clearly loses on first three factors, the “market factor is less
    5 important”); Worldwide Church of God, 227 F.3d at 1120 (when “[t]he first three
    6 factors weigh in [plaintiff’s] favor and the fourth factor is, at worst, neutral” then
    7 “[o]n balance, the defense of fair use . . . fails.”); Morris v. Guetta, No. LA CV12-
    8 00684 JAK, 2013 WL 440127, at *12-13 (C.D. Cal. 2013) (“any dispute over the
    9 market effect is immaterial because a lack of harm would not change the
   10 determination of an unjustified use under the first factor”).
   11         28.   Even if VidAngel could show that its copying and streaming of
   12 Plaintiffs’ works has a positive impact on markets for Plaintiffs’ works, e.g., by
   13 increasing the sales of Plaintiffs’ Discs, that fact would “not excuse [VidAngel’s]
   14 infringment.” Disney Enters., 869 F.3d at 861 (citing A&M Records, Inc. v.
   15 Napster, Inc., 239 F.3d 1004, 1017 (9th Cir. 2001) (“Any allegedly positive impact
   16 of defendant’s activities on plaintiffs’ prior market in no way frees defendant to
   17 usurp a further market that directly derives from reproduction of the plaintiffs’
   18 copyrighted works”)); see also UMG Recordings, Inc. v. MP3.Com, Inc., 92 F.
   19 Supp. 2d 349, 352 (S.D.N.Y. 2000) (same).
   20         29.   The FMA requires that the “filtering [be] ‘from an authorized copy of
   21 the motion picture’” and does not excuse VidAngel’s circumvention or copying.
   22 Disney Enters., 869 F.3d at 857-59; 17 U.S.C. § 110(11).
   23         30.   VidAngel streams from an unauthorized copy, and therefore is not
   24 protected by the FMA. Disney Enters., 869 F.3d at 860.
   25         31.   VidAngel has abandoned any argument under the First Sale Doctrine,
   26 and even if it has not, the argument fails on the merits. Disney Enters., 869 F.3d at
   27 n.7; id. at 14 (citing 17 U.S.C. § 109(a)).
   28
                                                    -7-
                                                                                [PROPOSED] ORDER
                                                                             16-CV-04109-AB (PLAX)
Case 2:16-cv-04109-AB-PLA Document 248-1 Filed 12/14/18 Page 9 of 9 Page ID #:6670




    1          32.   VidAngel cannot succeed on its copyright misuse defense because that
    2 defense has no merit as a matter of law and the Court has stricken it. Order
    3 Granting Pls.’ Mot. to Dismiss (Dkt. 199) at 19 (citing Triad Sys. Corp. v. Se.
    4 Express Co., 64 F.3d 1330, 1337 (9th Cir. 1995); Practice Mgmt. Info. Corp. v.
    5 AMA, 121 F.3d 516 (9th Cir. 1997)).
    6                                       JUDGEMENT
    7          Plaintiffs are entitled to a judgment of liability on each of their claims for
    8 relief with respect to any copyrighted work as to which (a) Plaintiffs own or control
    9 the exclusive rights to the copyright, and (b) VidAngel removed the TPMs on Discs
   10 containing the work and thereafter copied and/or streamed. In their Motion,
   11 Plaintiffs made the requisite showing as to four works: Frozen (2013); Star Wars:
   12 The Force Awakens (2015); Ice Age (2002); and Harry Potter and the Sorcerer’s
   13 Stone (2001). Plaintiffs may establish the identity of the remaining works as to
   14 which VidAngel is liable by way of stipulation or, if necessary, pretrial motion or at
   15 trial. The amount of damages to which Plaintiffs are entitled remains an issue for
   16 trial.
   17
   18          IT IS SO ORDERED.
   19
   20 DATED: ________________
   21
   22
                                                 The Honorable André Birotte Jr.
   23
                                                 United States District Judge
   24
   25
   26
   27
   28
                                                    -8-
                                                                                  [PROPOSED] ORDER
                                                                               16-CV-04109-AB (PLAX)
